        Case 2:17-cr-00188-HDM-VCF Document 110
                                            104 Filed 09/16/21
                                                      09/10/21 Page 1
                                                                    3 of 2
                                                                         4




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,
                                                           Case No. 2:17-cr-00188-HDM-VCF
 4                  Plaintiff,

 5          v.
                                                                  PROPOSED
                                                                    ORDER ORDER
 6   MITCHELL ANTHONY HOOKS,

 7                  Defendant.

 8
 9          Consistent with the Court's earlier ruling, the Defendant's motion to be released for the
10   limited purpose of attending his state court hearing is GRANTED. The granting of the
11   motion is limited to the visit approved by the Probation Department and subject to the
12   Probation Department's oversight. The authorization for attending the court proceeding is
13   strictly limited and will only be permitted under the close supervision of the Probation
14   Department.
15          IT IS ORDERED Defendant be temporarily released from the custody of the
16   United States Marshal at the Lloyd D. George United States Courthouse, 333 Las Vegas
17   Boulevard South, Las Vegas, Nevada, commencing Wednesday, September 29, 2021, at 8:00
18   am to attend his Clark County Justice court hearing, in case number 21CRN001154-000.
19   Defendant will be subject to the Probation Department's oversight. The authorization for
20   attending the court proceeding is strictly limited and will only be permitted under the close
21   supervision of the United States Probation Department. The U.S. Marshal shall transport
22   Defendant from Nevada Southern Detention Center to the Lloyd D. George United States
23   Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada, on Wednesday, September
24   29, 2021, no later than 8:00 am.
25
26



                                                     13
       Case 2:17-cr-00188-HDM-VCF Document 110
                                           104 Filed 09/16/21
                                                     09/10/21 Page 2
                                                                   4 of 2
                                                                        4




 1           IT IS ORDERED Defendant must self-surrender to the custody of the United States
 2   Marshal at the Lloyd D. George U.S. Courthouse no later than 4:00 pm on September 29,
 3   2021.
 4           DATED: September
                    September 9,
                              16,2021
                                  2021
 5
 6
 7
                                         ___________________________________________
 8                                       UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                24
